DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Status of Claims
This action is in reply to an amendment filed on 06/27/2022.  Claims 1, 5, 6, 8, 12, 13, 15, 17, and 18 have been amended.  Claims 2-4 and 9-11 have cancelled.  No claims have been added.  Therefore, claims 1, 5-8, and 12-18 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The amendments to the claims are sufficient to overcome the 35 U.S.C. 112(d) rejections set forth in the previous office action. In response to the amendments, the Examiner has entered reasons for Allowable Subject Matter.  Additionally, the Examiner has maintained and updated 35 USC § 101 rejections based on the amendments and current Office policy.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 5-7 (Group I) are drawn to a resource allocation method, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, which is within the four statutory categories (i.e. process).  Claims 8, 12-14 (Group II) are drawn to a resource allocation apparatus, comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein the seeing-a-doctor request type determination module is further configured to: determine the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein the hospital allocation module is further configured to: feed back information about allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feed back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, which is within the four statutory categories (i.e. apparatus).  Claims 15-16 (Group III) are drawn to an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement the resource allocation method when being executed by the processor comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, which is within the four statutory categories (i.e. apparatus).  Claim 17 (Group IV) is drawn to a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises a resource allocation apparatus said resource allocation apparatus comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein the seeing-a-doctor request type determination module is further configured to: determine the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein the hospital allocation module is further configured to: feed back information about allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feed back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, which is within the four statutory categories (i.e. apparatus).  Claim 18 (Group V) is drawn to a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor, the computer program comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, which is within the four statutory categories (i.e. manufacture).

Claims 1, 5-7 (Group I) involve abstract steps, outlined in bold, of a resource allocation method, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor. Claims 8, 12-14 (Group II) involve abstract steps, outlined in bold, of  a resource allocation apparatus, comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein the seeing-a-doctor request type determination module is further configured to: determine the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein the hospital allocation module is further configured to: feed back information about allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feed back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor.  Claims 15-16 (Group III) involves abstract steps, outlined in bold, of an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement the resource allocation method when being executed by the processor comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor.  Claim 17 (Group IV) involves abstract steps, outlined in bold, of a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises a resource allocation apparatus said resource allocation apparatus comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein the seeing-a-doctor request type determination module is further configured to: determine the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein the hospital allocation module is further configured to: feed back information about allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feed back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor.  Claim 18 (Group V) involves abstract steps, outlined in bold, of a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor, the computer program comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor.  These steps are directed to the abstract idea of determining whether to modify a hospital resource allocation based on acquired feedback information responsive to an allocation result of an originally designated-level hospital from an original allocation request, which is covered under the category of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves using feed back from a doctor or patient to determine whether to modify a patient referral to a particular hospital.  Accordingly, the claims recite and are directed to an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements other than those elements involved in the abstract idea in Claims 1, 5-7 (Group I), outlined in italics, of a resource allocation method, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, in Claims 8, 12-14, outlined in italic, of a resource allocation apparatus, comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, in Claims 15-16 (Group III), outlined in italics, of an electronic device, comprising: a memory and a processor electrically connected with each other; at least one program, stored in the memory and configured to implement the resource allocation method when being executed by the processor comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, in Claim 17 (Group IV), outlined in italics, of a resource allocation system, comprising: a first terminal, a second terminal and a server device, wherein the server device of the resource allocation system has a communication connection with the first terminal and the second terminal respectively; and the server device comprises a resource allocation apparatus said resource allocation apparatus comprising: a resource allocation request type determination module, configured to receive a resource allocation request of a first terminal and determine a type of the resource allocation request; a resource allocation module, configured to feed back an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively, according to the type of the resource allocation request; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the first terminal and the second terminal, and feed back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation apparatus comprises: a seeing-a-doctor request type determination module, configured to receive the request for seeing a doctor from the patient side terminal and determine the type of the request for seeing a doctor; a hospital allocation module, configured to feed back the allocation result of an allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; a feedback processing module, configured to acquire feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal, and feed back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein the seeing-a-doctor request type determination module is further configured to: determine the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein the hospital allocation module is further configured to: feed back information about allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feed back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, in Claim 18 (Group V), outlined in italics, of a non-transitory computer readable storage medium, upon which a computer program is stored, wherein the computer program implements a resource allocation method when being executed by a processor, the computer program comprising the steps of: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal: feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; and feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, amount to no more than the recitation of:  

adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, a business method involving determining whether to modify a resource allocation based on feedback using generic computer components such as terminals, apparatus, modules, memory, processor, server device, and communication connection;
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a resource allocation result in response to a request, and sends the resource allocation result to a terminal using a generic computer;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention receives a resource allocation request, generates a resource allocation result, receives feedback on the result, and provides information on whether to modify the resource allocation on a generic computer;
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the analysis of data to resource allocation;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer that includes terminals, apparatus, modules, memory, processor, server device, and communication connection;
Limiting the abstract idea to healthcare resource allocation, because limiting application of the abstract idea to healthcare resource allocation is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Printing or downloading generated menus, e.g. see Ameranth – similarly, the present invention merely presents an allocation result and feeds back information about whether to modify a first resource to a second resource according to feedback.
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents the user with an allocation result, gathers response data, and utilizes the response data to feed back whether to modify a first resource to a second resource.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the database to healthcare resource data;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following figure(s) and/or paragraph(s) of the Specification disclose that the additional elements outlined above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving request, feeding back result, acquiring feedback, determining whether to modify result) that are abstract activities previously known to the pertinent industry (i.e. healthcare resource allocation):

[0031] As shown in Fig.1, the resource allocation system l0A may comprise a first
terminal 110A, a second terminal I20A and a server device 130A. The server device 130A of
the system l0A has a communication connection with the first terminal 110A and the second
terminal 120A respectively, and the server device 130A comprises a resource allocation
apparatus (which will be introduced below in details) provided in the embodiments of the
present disclosure. For example, the first terminal 110A can be a patient side terminal, which
is available for and used by a patient. The second terminal 120A can be a doctor side terminal,
which is available for and used by a doctor. By utilizing this system, a resource allocation
method provided in the present disclosure which would be described in the following context
can be implemented.

[0033] As shown in Fig. lB, the medical resource allocation system l0B can comprise:
a patient side terminal 110B, a doctor side terminal 120B and a server device 130B. The
server device 130B of the system l0B has a communication connection with the patient side
terminal 110B and the doctor side terminal 120B respectively, and the server device 130B
comprises a medical resource allocation apparatus provided in some embodiments of the
present disclosure (which will be introduced below in details). In some embodiments, the
patient side terminal is available for and used by the patient, and the doctor side terminal is
available for and used by the patient. By utilizing this system, a medical resource allocation
method provided according to one aspect of the present disclosure can be implemented.

[0090] Based on a same inventive concept, there is provided an electronic device 50
in some embodiments of the present disclosure, comprising: a memory 501 and a processor
502 electrically connected with each other, and at least one program stored in the memory
501 and configured to implement the medial resource allocation method provided in the
embodiments of the present disclosure when being executed by the processor 502.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites keeping records of resource allocation; 
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives requests and feedback, and transmits results and information about whether to modify resource allocation over a network;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing a program, and retrieving the program from storage in order to process resource allocation determinations;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of determining whether to refer a patient to a higher-level hospital based on acquired feedback information responsive to an allocation result of an originally designated-level hospital from an original allocation request.

Furthermore, dependent claims 5-7 and 12-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and conventional computer activities such as determining type of resource allocation request, feeding back different allocation results based on type of allocation request, feeding back hospital level based on degree of relevance, reviewing complaint in view of third party coordinating agency opinions, etc., which fail to remedy the deficiencies of the independent claims, and are therefore rejected for at least the same rationale as applied to the independent claims, and incorporated herein.  Accordingly, claims 1, 5-8, and 12-18 are ineligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a method, apparatus, device, system, and non-transitory computer readable storage medium, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, as recited in independent claims 1, 8, 15, 17, and 18, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was Subramaniam (US 2010/0185711 A1) which discloses based on particular blood glucose results obtained by the patient over a period of time, the local server may determine that an immediate follow-up appointment is warranted. The local server may check the calendar of the medical professional and query the patient for an appointment date. Once the patient verifies the appointment date, the date is scheduled in the system's calendar and a notification is emailed to the patient and/or medical professional (¶ 0059).  Elku however fails to teach or suggest a method, apparatus, device, system, and non-transitory computer readable storage medium, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor.  Moreover, the missing claimed elements from Subramaniam are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the Subramaniam disclosure because it is not an obvious variation of Subramaniam to feed back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feed back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor.  Therefore, these features are not obvious because none of the prior art teaches or suggests a method, apparatus, device, system, and non-transitory computer readable storage medium, comprising: receiving a resource allocation request of a first terminal and determining a type of the resource allocation request; feeding back, according to the type of the resource allocation request, an allocation result of an allocation of a first resource to the first terminal and a second terminal respectively; acquiring feedback information about the allocation result from at least one of the first terminal and the second terminal; feeding back to the first terminal information about whether to modify the allocated first resource to a second resource according to the acquired feedback information, wherein the first terminal is a patient side terminal, the second terminal is a doctor side terminal, and the resource allocation request is a request for seeing a doctor, and the resource allocation method further comprises: receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor; feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively, according to the type of the request for seeing a doctor; acquiring feedback information about the allocation result from at least one of the doctor side terminal and the patient side terminal; feeding back to the patient side terminal information about whether to refer the patient to a higher-level hospital, according to the acquired feedback information, wherein receiving the request for seeing a doctor from the patient side terminal and determining a type of the request for seeing a doctor comprises: determining the type of the request for seeing a doctor as an emergency request for seeing a doctor, a normal preliminary request for seeing a doctor or a normal re-visiting request for seeing a doctor, wherein feeding back the allocation result of allocation of a designated-level hospital to the doctor side terminal and the patient side terminal respectively according to the type of the request for seeing a doctor comprises: feeding back the allocation result of allocation of a hospital nearby when the type of the request for seeing a doctor is the emergency request for seeing a doctor; feeding back the allocation result of allocation of a first-level hospital to the doctor side terminal and the patient side terminal when the request for seeing a doctor is the normal preliminary request for seeing a doctor; feeding back information about allocation of a hospital having a same level as a hospital of a previous diagnosis, or feeding back information about allocation of a first-level hospital to the doctor side terminal and the patient side terminal, according to a degree of relevance between information about illness condition of a patient associated with the patient side terminal and stored information about illness condition of historical diagnosis, when the request for seeing a doctor is the normal re-visiting request for seeing a doctor, as recited in independent claims 1, 8, 15, 17, and 18, in combination with the other recited features of the claims.

These limitations would be allowable if written to overcome the 35 USC § 101 rejections set forth above.

Response to Arguments
Applicant's arguments with respect to the 35 USC § 101 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
“[T]he present application seeks protection for a resource allocation method that can integrate, optimize and centrally allocate medical resources of multiple hospitals. The technical solution should not be regarded as an abstract idea…steps, such as “determining”, “allocating” and “feeding back” etc., defined in claims belong to technical measures constituting technical solutions, which should not be regarded as an abstract idea without significantly more”.

With regards to Applicant’s argument the limitations are subject matter eligible because “the present application seeks protection for a resource allocation method that can integrate, optimize and centrally allocate medical resources of multiple hospitals. The technical solution should not be regarded as an abstract idea…steps, such as “determining”, “allocating” and “feeding back” etc., defined in claims belong to technical measures constituting technical solutions, which should not be regarded as an abstract idea without significantly more”, the Examiner respectfully disagrees. First of all, “allocating” is not listed as a step in the claims.  “[D]etermining” is a step that a human could take using mental processes or a pen and paper, making it an abstract idea.  “[F]eeding back” is a step of organizing human activity by having an person interact with another person, for example, making it an abstract idea.  Implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.

Furthermore, the instant invention tries to solve a problem of overuse of higher level medical resources by lesser ill patients which causes a deficiency of medical resources for patient who are ill enough to need the higher level medical resources.  See specification ¶ 0003-0004.  To solve this problem, the limitations set a way to optimize utilization of medical resources by using conventional computer components such as terminals, apparatus, modules, memory, processor, server device, and communication connection.  Trying to optimize use of medical resources using conventional computer components is in contrast to claims that are “directed to an improvement in functioning of a computer" Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2015-2044, 2016). “The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two” TLI Communications, LLC v. AV Automotive, LLC (Fed Cir, 2015-1372, 2016). In Enfish...the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.” Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 2016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sievenpiper, et al. (US 2012/0016691 A1) An automated patient care resource allocation and medical workflow system includes an agent with a memory in communication with a processor. The memory includes program instructions for execution by the processor to determine a need for a medical resource by a patient, determine a location and availability of the medical resource, and automatically schedule an available medical resource to the patient.

Chiu, et al. (US 2013/0197942 A1) A dynamic risk management system for use in providing remote medical management services is disclosed and described. The system includes a database and at least one processor that is programmed to calculate a dynamic risk score for each patient in a plurality of patients. The dynamic risk score is calculated continuously and receives real time data related to the patients. Based on each patient's risk score, patient care resources are dynamically allocated to the patient population and/or treatment decisions are made for the patients.

A. Ramirez, J. W. Fowler and T. Wu, "Analysis of ambulance diversion policies for a large-size hospital," Proceedings of the 2009 Winter Simulation Conference (WSC), 2009, pp. 1875-1886, doi: 10.1109/WSC.2009.5429200.  The overcrowding of Emergency Departments (EDs) is a well-known problem that has been analyzed on multiple occasions. Queuing theory and simulation have been applied extensively to specific ED situations, such as staff planning, waiting time reduction and capacity investment. However, there are remaining problems in the EDs that need more study. One of them is the ambulance diversion, which may cause a delay in the treatment of urgent patients therefore jeopardizing their welfare. Since ED are complex system and setting the diversion state in EDs is a subjective decision, a detailed modeling and analysis of cause and effects of such a decision is beneficial. In this research, we build a case-study and analyze the impact of diversion policies in various performance measures of the ED through a designed experiment using a discrete-event simulation model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626